Case: 13-30557       Document: 00512370077         Page: 1     Date Filed: 09/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 11, 2013
                                     No. 13-30557
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JAMES H. MURUNGI,

                                                  Plaintiff–Appellant,

versus

TOURO INFIRMARY; LEE B. HANKINS; RAQUEL S. MARGULIS;
THERESA WILLIAMS,

                                                  Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1823




Before JONES, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       James Murungi, pro se in the district court and on appeal, sued for


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30557    Document: 00512370077     Page: 2   Date Filed: 09/11/2013



                                 No. 13-30557

employment discrimination. Various discovery disputes ensued. The defendants
ultimately moved for dismissal for Murungi’s failure to produce documents as
ordered or to cooperate with other discovery proceedings, including his
deposition.
      The magistrate judge issued a detailed Report and Recommendation con-
cluding that the suit be dismissed with prejudice as authorized by Federal Rule
of Civil Procedure 37(b)(2)(A)(v). The district court approved the recommenda-
tion and dismissed.
      The magistrate judge convincingly set forth Murungi’s repeated failures
and refusals to cooperate in reasonable discovery, both in this proceeding and in
others. There is no error in the dismissal under Rule 37. The judgment of dis-
missal is AFFIRMED, essentially for the reasons assigned by the magistrate
judge. All outstanding motions are denied.




                                       2